OFFICE   OF THE A’IT’ORNEY   GENERAL   OF TEXAS
                            AUSTIN




Uonorable J. S. Lurebison,
iw3cuti78 Director
State Department of Public. Welfare
Austin, mxas

Dear hr. Lurdisonr




           Your letter askl                    II the above   sub-
@et   matter is befre w,




                          s further protieion for the
                          loTed in establishing the
                          ntdwnt of a guardian in order
                           raceire Stat6 anti/or Be&3ral

            *Senate M.11 126, seotion 4, a160 as&es pro-
      rieion for the appointment of a suetaseo~ guard-
      ian In the event the guardian &Lee, resigns, or Is
      reruoo%d.

            *The question has come WSero us in the case
      of an old ags aatxistenoe recipient who om June 20,
      1818 tat3declare& mntally   ixumapetent ad a guard-
Honorable J . 8. Murcbison   -   pago 2




    iau appolntod for her. The guard&an filed
    bond, fuventory, appradeal aud list of claims;
    however, so far as the records show the guard-
    ian d&I not xmko any other report to the Court
    or did not make final ammuntlng.    The guard&m
    is dead, aud our recipient, although still uea-
    tally incompetent has be+011remelting asmistauoe
    in her oun name for the pet three or four fears.
    It is adadtted that she Is still not aompotont
    to toLe oaro of her ouu attatrs.
         lCanthe%urtappoint   aguardianupon the
    certificateof the !Sseoutire
                               Direator of this
    Departmmt  or hia repree8ntatire as provided
    ior in Senate Bill lust Iii eo, ie this guardsan
    roeponelblefor the entire estate of the reeip
    Sent or just that particular part rhiah she re-
    oeltes from the State aud/or Wderal Botermneut?
    In other words, does the appointment of a guard-
    ian uoder &mate Bill lea ror the purpose of re-
    ael~lag Federal and/or State fandm mean that the
    *uthoritI of a guardkan so appointed Is llndted
    to the receipt am3 eupend&ture of the funds re-
    ceiwd from the mate and/or IFederalQwerxment
    or is the guardian so appointed responsible for
    the erltlre estate.
          ~Si.1100the person has wt been aotuallf ad-
     judgea inooupetent, doee the guardian have the
     authority to act in any reepeet other than for
     the purpose of reoel~iug aud expending these
     epidfuudm?"

          8. B. Ilo. I26 is an sue-t    Of rarioue Articles
or Hevised Civil Utatutes, 1225, under the prorlslons of
uhiah undoubtedly the County Court, having juriedictlon
thereof, is authorized to appoint a guardian for one of
uwowcl mind, when nooessary to reoeive funds or moner
due fron?the State aml/or fedorul gwernment,    (Arts. 4116,
4121, 4128 ana 4272, as 43umu%edfn s. B l2s).
                                          l




           It does not follow from this, however, that the
appointment of a guard%an of the inscqetent*s   estate is
limited to that part of the Qetate revived   0~ to be reoeived
froul the gtata or the Bedsr~al Government.
  lronorable J. Se YurohiSou - page 8




            There is nothing in the amendment ma+.3by 6. B.
  x0. raa to lxulloatethat tae yardxuump    of tns estate
  granted beaawe of the neaeseity therefore to reoeiw suah
': state or Pederal old, le other than a geaeral guardian-
   ship of the inaampetent*e estate. The liability of the
   guard&m and his boudemen upon such   letters would extend,
   thererow, not only to the monege r#ueiv#a irom the etate
~::us/or  Federal (ioverrment,butlikerise   toany other
I',manays, tundm or property whateoerer owned by the rard.

..:         Zn such a sue   the C-ourtmay aot upon      the appli-
,i:eationof any one interestedin the prOW#dlng, ineludlng,
   of mu-ee, the Sx#ffltir#
(::~                      Director of par department.

            DMer   the fact8 of yaw     luoediate ease, It would
  motbe neoeweq   toinetltute anew guarcU8nshipproeeed-
  *,   anae B suwessor may be rppolnted unAer Article 4W3
  et neq of the Berised Ciril btatut8~.

            TrwtdJlg thatue   hare muftUieat1y     wmwm3dJom
  inqutr%e8, we are


                                      very truly yours




                                                 a&
                                                 Oaie SGF-
                                                         er
                                                  Amoeistent